DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The examiner puts forth a quick discussion as to the differences across the 3 different independent claims:
	Claim 1 puts forth public key received from a service provider, user of a pseudonum ID corresponding to the public key, transmitting pseudonym ID and vehicle data, verifying if vehicle is registered and storing a first transaction including pseudonum/vehicle ID according to a result of verification.

	Claim 9 puts forth receiving a pseudonum ID and vehicel data (from vehicle), transmit pseudonum to service provider and receive initial secret value for the service, a BTS Arithmetic Unit to verify if vehicle if registred according to initial secret value, BTS forming a blockchain transaction including pseudonum ID/ Vehicle data according to verificaiton of BTS AU and storing the blockchain transaction.

	Claim 15 puts forth a sensor, private key w/random number generator generating random numbers, receive publick key based on private key and receiving an initial secret value provided by service provider, a vehicle Arithmetic unit configured to generate pseudonum ID based on publick key, transmit pseudonum ID to verify said pseudonum is generated based on the initial secret value.



	The examiner sees many differences across these 3 independent claims which warrants a restriction:
	A.  Comparing claim 1 to claim 9, claim 1 does not put forth receiving an initial secret value for a service, a base station (BTS) w/server, a BTS arithmetic unit verifying if the vehicle is registered for service via the secret value, nor block chain using pseudonym/vehicle data according to verification result.   Similarly, claim 9 does not put forth a public key, verifying if the vehicle is registered, a service provider nor storing a first transaction according to a result of the verification.

	B.  Comparing claim 1 to claim 15, claim 9 does not put forth registering a public key received from a service provider, transmitting pseudonum and vehicle data, verifying if the vehicle is registered with a service provider nor storing a first transaction including pseudonum ID and vehicle data accoring to a result of the verification.  Similarly, claim 1 does not put forth a sensor, a random number generator generating random numbers that vary over time, an initial secret value provided by a service provider, vehicle arithmetic unit generating pseudonum ID based on the public key nor transmitting the pseudonum ID to verify that it was generated based on the initial secret value.

	C.  Comparing claim 9 to claim 15, claim 9 does not teach a seonsor to acquire vehicle data, a random number generator generating random numbers over time, receive a public key and initial secret value from a service provider, a vehicle arithmetic unit to generate pseudonum ID based on public key and transmit pseudonum ID to verify it is generated based on the initial secret value.  Similarly, claim 15 does not teach receiving pseudonumID and vehicle data from the vehicle, transmit the vehicle data to a service provider providing a service, receiving an initial secret value for the service, verify if the vehicle is registered for the service, a base station arithmetic unit verifying if the vehicle is registered and use of blockchain to form/store a blockchain transaction.

	The table below shows the 3 independent claims with BOLD FONT identifying differences between the claims.  At the bottom of each claim is a list showing what is missing in that claim in relation to the other claims:

1. A communication method comprising:
 registering a public key for a vehicle which receives a service from a service provider; 

generating a pseudonym ID corresponding to the public key;

transmitting the pseudonym ID and vehicle data;

verifying whether the vehicle is registered with the service provider based on the transmitted pseudonym ID; and 

storing a first transaction including the pseudonym ID and the vehicle data in a database of the service provider according to a result of the verification. 
 











No Base station
No initial secret value
No blockchain
No sensor
No VAU generating P-ID based on PK
No Arith Unit storing Blockchain
No RandNumGen
9. A communication system comprising: 

a wireless communication module configured to receive a pseudonym ID and vehicle data from a vehicle; 

a network communication module configured to transmit the pseudonym ID and the vehicle data to a service provider providing a service, and 

to receive an initial secret value for the service; 

a base station arithmetic unit configured to verify whether the vehicle is registered for the service through the received initial secret value; and 

a first base station server configured to form a blockchain transaction including the pseudonym ID and the vehicle data according to a verification result of the base station arithmetic unit, and to store the blockchain transaction.  



No Sensor
No VAU generating P-ID based on PK
No Initial secret value
No verifying the vehicle is registered
No RandNumGen

15. A vehicle comprising: 

a sensor configured to acquire vehicle data; 

a security module configured to store a private key, the security module comprising a random number generator configured to generate a plurality of first random numbers that vary over time; 

a wireless communication module configured to receive a public key generated by an operation of the private key and to receive an initial secret value provided by a service provider; and 

a vehicle arithmetic unit configured to generate a pseudonym ID based on the public key, 

wherein the wireless communication module is further configured to transmit the pseudonym ID to verify that the pseudonym ID is generated based on the initial secret value.  



No Base station
No blockchain
No Arith Unit storing Blockchain
No verifying the vehicle is registered
No RandNumGen




 	As seen above, these claims differ in scope and inventive technical designs, which warrants the restriction.

	Also note that the DEPENDENT claims across these 3 independent claims differ as well (which furthers the need for a restriction).


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a communication method involving public key, vehicle data, pseudonum ID to verify if the vehicle is registered with a service provider for a service and storing first transaction based on the result of verification, classified in H04W 12/02
II.	Claims 9-14, drawn to a communication system using pseudonum and initial secret value to verify registration of a vehicle by using blockchain at a Base Station server, classified in H04W 8/04 and/or H04L 9/30.
III.	Claims 15-20, drawn to a vehicle sensor acquiring vehicle data and using a private key and pseudonum ID to verify that the pseudonum ID is generated based on the initial secret value, classified in H04W 12/06.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as verifying based on pseudonym ID and vehicle data if the vehicle is registered for service and storing the transcation according to the verification.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as verifying based on pseudonym ID and vehicle data if the vehicle is registered for service and storing the transcation according to the verification.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as acquiring vehicle data via a sensor, using private key with random number generator and transmitting the pseudonum ID based on an initial secret value.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(A)  Separate classification which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search.
(B)    A different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
A two (2) month response time is set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414